Citation Nr: 1622589	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  10-24 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

P. Gibbs, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1964 to February 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  [The case is now in the jurisdiction of the Atlanta, Georgia RO.]  In November 2012, a videoconference hearing was held before an Acting Veterans Law Judge (VLJ) who is no longer employed by the Board; a transcript of the hearing is associated with the claims file.  In July 2013, this matter was remanded for additional development.  A March 2016 Board letter informed the Veteran that the Acting VLJ who conducted the November 2012 hearing is no longer with the Board; he was offered the opportunity for another hearing before a Veterans Law Judge who would decide his appeal.  The letter explained that if he did not respond within 30 days, it would be assumed he did not desire a new Board hearing.  He did not respond, and the Board is proceeding with the understanding that he does not desire another hearing.  The case is now assigned to the undersigned.

 [The July 2013 Board remand also addressed a claim of service connection for tinnitus.  A November 2013 rating decision granted service connection for tinnitus, and that matter is no longer before the Board.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review of the record, the Board finds that further development of the medical record is necessary for a proper adjudication of the claim on appeal.   The Board's previous remand noted that the denial of the Veteran's claim was based on a medical opinion that stated, in essence, that the Veteran's hearing loss was not related to his service because it was not manifested therein.  The Board noted that under governing case law, the absence of hearing loss in service is not always fatal to a claim.  See 38 C.F.R. § 3.303(d); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The July 2013 Board remand specifically instructed the RO as follows:

In rendering the requested opinion, the examiner should consider that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

In this case, the Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

There has not been compliance with the Board's prior remand instructions.  Specifically, the September 2013 VA examiner noted that there is "no evidence of acoustic trauma."  The examiner did not, as was requested in the remand, explain why he did not believe the Veteran's account of exposure to acoustic trauma in service.  (The Board observes that in the March 2009 rating decision that denied this claim the AOJ specifically stated that, by virtue of the Veteran's occupation in service, his exposure to acoustic trauma therein was conceded.)  Furthermore, the examiner, provided no rationale for the opinion offered other than citing to the absence of hearing loss in service and an Institute of Medicine (IOM) opinion essentially to the effect that there is no delayed onset hearing loss.  Where there has not been substantial compliance with remand orders of the Board, the Board, as a matter of law errs when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran's record to be forwarded to an audiologist or otologist for review and a supplemental advisory opinion regarding the likely etiology of the Veteran's bilateral hearing loss, and specifically whether it is at least as likely as not that it is related to his service, to include as due to his acknowledged exposure to hazardous levels of noise therein.  The opinion must acknowledge that:

(a).  It is not in dispute that, by virtue of his occupation as a truck mechanic in service the veteran was exposed to noise trauma therein.

(b).  Governing case law holds that the absence of evidence of a hearing loss disability is not always fatal to a service connection claim in service.  (A bare citation to the IOM statement, is of itself insufficient rationale for an opinion indicating that the Veteran's hearing loss is unrelated to service.)  

The examiner should explain rationale for all opinions.  If the opinion is to the effect that the Veteran's hearing loss is unrelated to service, the examiner must identify the etiology considered more likely (explaining why that is so), and also explain the basis for dissociating the etiology of the hearing loss from the etiology of the Veteran's tinnitus which is now service-connected.

2.  Thereafter, the AOJ should review the record and readjudicate the claim of service connection for bilateral hearing loss.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the  appeal.  38 C.F.R. § 20.1100(b) (2015).

